DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021, has been entered.

Response to Amendment
In the amendment filed April 22, 2021, claims 15 and 16 are canceled, yet claim text is presented.  As indicated in 37 C.F.R. 1.121(c)(4)(i), no claim text shall be presented for any claim in the claim listing with the status of “canceled.”  See also part (C) of MPEP 714(II)(C).  
Claims 4-6, 8, 15, 16, 18, 19, and 22 are canceled.
Claims 1-3, 7, 9-14, 17, 20, and 21 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1-3, 7, 9, 10, 12, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay (US 5,340,742. Previously cited) in view of Kyle (US 2005/0027004. Previously cited) and Kyle `767 (US 5,658,767. Previously cited).
Barclay discloses a process for growing Thraustochytrium, Schizochytrium, and mixtures thereof which can be useful for the production of food products that include a balance of long chain and short chain omega-3 highly unsaturated fatty acids (abstract).  The organisms Thraustochytrium and Schizochytrium are recited as Thraustochytriales in instant claim 17.  Additionally, Barclay states that their invention is for production of lipids with high concentrations of omega-3 highly unsaturated fatty acids (HUFA) (column 1, lines 25-30) which include docosahexaenoic acid (DHA) (column 4, lines 16-27).  Therefore, Barclay discloses a process of producing polyunsaturated fatty acids, including DHA, from Thraustochytriales, as required by instant claim 1.  Furthermore, the culturing as taught in the examples (e.g., Examples 2 and 3 at column 10, line 25 through column 11, line 20) are drawn to a liquid culture which is placed on a rotary shaker which is a batch fermentation process.  Therefore, the process of Barclay is drawn to submerged fermentation as required by instant claim 1, which is batch fermentation as required by an embodiment of instant claim 2.
Thraustochytrium and/or Schizochytrium in a culture medium containing a source of nitrogen (claim 1 of Barclay).  In Example 11, a variety of nitrogen sources were used as listed in Table 6, including glutamate (reading on amino acid limitation of instant claim 10), urea, and corn steep liquor (column 21, lines 33-40; Table 6 in column 21).  Therefore, the source of nitrogen reads on organic nitrogen derived from amino group-containing compounds recited in instant claims 9 and 10. 
Furthermore, Barclay discloses that “it has been found that by restricting the oxygen content of the fermentation medium during the growth of the Thraustochytrium, Schizochytrium, and mixtures thereof, the lipid content of the strains can be increased. The optimum oxygen concentration for lipid production can be determined for any particular microflora by variation of the oxygen content of the medium. In particular, the oxygen content of the fermentation medium is maintained at an oxygen content of less than about 40% of saturation and preferably between about 5% of saturation and about 40% of saturation" (column  6, lines 1-12).  The range of oxygen content of between about 5% and about 40% of saturation of the fermentation medium includes oxygen levels reading on the instantly claimed limitation that dissolved oxygen is maintained in a submerged fermentation at more than about 15% saturation throughout the fermentation; that is, there is an overlap of the range disclosed in Barclay with the range of ‘more than about 15% of saturation’ as instantly claimed.  This disclosed range of oxygen content of the fermentation medium of Barclay also includes oxygen levels reading on the instantly claimed limitation of step (b) regarding preventing the dissolved oxygen level dropping below a targeted level of at least 15% of saturation.  Additionally, this disclosed range of oxygen content as disclosed in Barclay includes oxygen levels reading on the level of the dissolved oxygen recited in instant claim 21 of at least 30% of saturation in the medium throughout the fermentation. 

In sum, Barclay discloses a process for producing polyunsaturated fatty acids, including DHA, from Thraustochytriales (Thraustochytrium and/or Schizochytrium) in a fermenter, wherein dissolved oxygen is maintained in a submerged fermentation at about 5% to about 40% of saturation reading on the range of ‘at more than about 15% of saturation throughout the fermentation’ as recited in instant claim 1, thereby closely reading on the instantly claimed invention.  

However, Barclay differs from the claimed invention in that Barclay does not expressly disclose steps (a) and (b) as recited in instant claim 1, wherein step (a) requires initially increasing an agitation speed of a stirrer used to stir a medium up to a tip speed of 3.2 m/s, and wherein step (b) requires switching to a gas mix mode, where pure oxygen is mixed with air and the mixed air containing the pure oxygen is sparged through the medium to prevent the dissolved oxygen level dropping below a targeted level of at least 15% of saturation in an advanced stage of the fermentation in addition to agitation at said tip speed. 
Kyle discloses production of DHA-containing microbial oils by cultivating DHA-producing microorganisms selected from various ones, including Thraustochytrium and Schizochytrium (page 4, paragraphs [0032] and [0037]).  Additionally, the culturing is preferably performed in a stirred tank fermenter or in an air-lift fermenter (page 4, paragraph [0038]).  Therefore, the process of Kyle is drawn to submerged fermentation as required by the instant claims.  Kyle speaks of agitation as being provided by the stirred tank fermenter (page 4, 
Regarding agitation by a stirred tank fermenter, Kyle teaches that it is desirable to keep the tip speed no greater than “about 500 cm per sec, preferably not greater than about 300 cm per sec” (page 4, paragraph [0038]).  Tip speeds of 500 cm/s and 300 cm/s convert to 5.00 m/s and 3.00 m/s, respectively.  Therefore, Kyle teaches that it is desirable to keep the tip speed no greater than about 5.00 m/s, and preferably no greater than about 3.00 m/s.  Additionally, Kyle teaches “For example, agitation tip speeds of 150 to 200 cm per sec in combination with an aeration rate of 1 volume of air per volume of fermenter per minute (VVM) provides dissolved oxygen levels of from about 20% to about 30% at biomass densities of about 25 grams per dry weight per liter of culture for C. cohnii” (page 5, paragraph [0042]).  In that example, agitation tip speeds of 150 to 200 cm/s convert to 1.50 to 2.00 m/s.
Additionally, Kyle indicates, “Higher cell densities may require higher dissolved oxygen levels, which can be attained by increased aeration rates by O2 sparging or by increasing the air pressure in the fermenter” (page 5, paragraph [0042]).
Kyle `767, which shares an inventor with Kyle, relates to processes for the production of arachidonic acid containing oils by fungal cultivation (abstract; column 3, lines 14-17).  Kyle `767 speaks of gas exchange provided by air sparging in which adjustments in the sparge rate may be required during cultivation (column 5, lines 39-45).  The dissolved oxygen content of the medium (D.O.) may be maintained at a high level by various actions, including increasing 2 content of the sparge gas (column 7, lines 10-18).  Increasing the O2 content of the sparge gas reads on mixing pure oxygen with the air (the sparge gas).
At the time the invention was made, it would have been obvious to the person of ordinary skill to have stirred the culture medium with a stirrer (specifically of a stirred tank fermenter) when practicing the process of Barclay since it provides suitable fermentation conditions for lipid production, in particular DHA, by Thraustochytrium and Schizochytrium, as taught by Kyle.  Moreover, as demonstrated in Kyle, it increases the dissolved oxygen level, permitting the oxygen content of the medium to be maintained at the levels sought by Barclay.  Given that the stirrer provides agitation and adjusts the dissolved oxygen level in a culture medium, and that a stirred tank fermenter with desirable tip speed of no greater than about 5.00 m/s is recognized in Kyle for a fermentation process of the same type of microorganism for DHA production (page 4, paragraph [0038]), there would have been a reasonable expectation of success in producing an oil containing DHA by the fermentation process of Barclay by stirring the culture medium with a stirrer.  In using agitation, it would have been a matter of routine optimization to have varied the stirring of the medium, including increasing the agitation speed of the stirrer (of the stirred tank fermenter) used to stir the culture medium over time up to a tip speed of 3.2 m/s, as required by step (a) of instant claim 1, since Kyle demonstrates that agitation tip speed is a parameter that can be controlled to adjust the dissolved oxygen level (given its teaching that agitation renews the supply of oxygen) and that the rate of agitation normally is increased as the biomass increases, due to the increased demand for oxygen (page 4, paragraph [0038]).  It would have been within the purview of the skilled artisan to have used any tip speed that is no greater than about 5.00 m/s (as taught by Kyle), which encompasses tip speeds up to 3.2 m/s, to achieve the 
Additionally, it would have been obvious to have applied the technique of sparging as taught in Kyle and Kyle `767, specifically using air mixed with pure oxygen as the sparge gas (as taught by Kyle `767), in order to add oxygen to the culture medium when practicing the invention of Barclay at any point of the fermentation, but in particular by sparging air mixed with pure oxygen (as taught by Kyle `767) through the culture medium in an advanced stage of the fermentation in addition to agitation up to a tip speed of 3.2 m/s, since Kyle teaches that sparging is suitable for renewing the supply of oxygen to Thraustochytrium and Schizochytrium for lipid production (page 4, paragraph [0038]).  The sparging of the air mixed with pure oxygen would have necessarily included switching to a gas mix mode.  In performing the sparging to renew the supply of oxygen in an advanced stage of the fermentation (in addition to the agitation up to a tip speed of 3.2 m/s), the sparging is performed to prevent the dissolved oxygen level from dropping below the range of between about 5% and about 40% of saturation as taught in Barclay throughout fermentation (column 6, lines 1-12), which includes oxygen levels reading on the targeted level recited in step (b) of instant claim 1 of at least 15% of saturation.  Therefore, step (b) of instant claim 1 is rendered obvious.  As such, Barclay in view of Kyle and Kyle `767 renders obvious instant claims 1, 2 (batch), 9, 10, 17, and 21.
Regarding instant claim 3, Barclay in view of Kyle and Kyle `767 differs from instant claim 3 in that Barclay does not expressly disclose that their batch fermentation yields DHA higher than 10 g/L.  However, Barclay discloses that its method is for production of lipids with high concentrations of omega-3 HUFA (column 1, lines 25-30).  Given that and the fact that 
Regarding instant claim 7, Barclay in view of Kyle and Kyle `767 differs from instant claim 7 that they do not expressly disclose that the oxygen to air is varied from 1% to 60% oxygen in the air mixed with oxygen which is sparged through the culture medium.  However, as indicated above, Kyle `767 teaches that dissolved oxygen content of the medium (D.O.) of a culture medium may be maintained at a high level by increasing the O2 content of the sparge gas (column 7, lines 10-18).  Therefore, in sparging air mixed with pure oxygen through the culture medium, it would have been obvious to have varied the amount of oxygen mixed with the air, including varying from 1% to 60% oxygen in the sparge gas (air mixed with oxygen), by routine optimization for the result-effective outcome of obtaining the desired level of dissolved oxygen content.  It is evident from Kyle `767 that the oxygen content of the sparge gas is a result-effective parameter affecting the dissolved oxygen content of the culture medium.  Moreover, any amount of oxygen in the gas (air mixed with oxygen) sparged into the medium would been expected to result in adding oxygen to the medium.  Therefore, instant claim 7 is rendered obvious.
Regarding instant claim 12, Barclay in view of Kyle and Kyle `767 differs from instant claim 12 in that Barclay does not expressly disclose that the process comprises addition of an anti-foaming agent to the fermenter medium.  However, Kyle teaches that it is usually desirable to control foaming due to agitation and thus suitable anti-foaming methods known to those skilled in the art are within the contemplation of their invention (page 4, paragraph [0038]).  Additionally, in discussing another invention drawn to production of another oil (ARA-Thraustochytrium and Schizochytrium.  Therefore, instant claim 12 is rendered obvious by the references.
A holding of obviousness is clearly required.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Long (US 2002/0015978. Previously cited).
As discussed above, Barclay, Kyle, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  Though they render obvious adding an anti-foaming agent to the fermenter medium, the references differ from the invention of instant claim 20 in that they do not expressly disclose that the anti-foaming agent consists of silicone antifoam.
Long discusses a method for producing pigments by growing Thraustochytriales, including those of the genus Thraustochytrium and Schizochytrium, in heterotrophic growth conditions (page 2, paragraph [0013]).  Example 2 discusses the fermenter operation, indicating 
Based on Long, the skilled artisan would have expected that foaming would have necessarily occurred during the culturing disclosed in Barclay, Kyle, and Kyle `767.  Therefore, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have used a silicone-based antifoam as the anti-foaming agent when practicing the invention rendered obvious by Barclay, Kyle, and Kyle `767 in order to control foaming that would have occurred, since Long teaches that silicone-based antifoam is suitable for controlling foam during the growth phase of a culture of Thraustochytriales.  Therefore, there would have been a reasonable expectation of success in minimizing foaming expected to occur in the culture of Barclay, Kyle, and Kyle `767 for the purpose of producing lipids, including DHA.  Thus instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Nakajima (US 6,258,964. Previously cited).
As discussed above, Barclay, Kyle, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  However, Barclay, Kyle, and Kyle `767 differ from the invention of instant claim 11 in that Barclay does not expressly disclose that the nitrogen source is a protein rich source consisting of defatted soy-flour.
Nakajima discusses methods of extracting liposoluble components contained in microbial cells (abstract).  Microorganisms of the genus Schizochytrium are amongst the examples of Thraustochytrium aureum as examples of microorganisms having ability to produce a liposoluble material containing linoleic acid (column 2, lines 52-54; column 3, lines 12-17).  For all the microorganisms discussed in Nakajima, suitable nitrogen sources provided in the culture medium for culturing include organic nitrogen sources such as defatted soybean flour and defatted rice bran (column 3, lines 18-29).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have included defatted soybean flour as the nitrogen source when practicing the process rendered obvious by Barclay, Kyle, and Kyle `767 since defatted soybean flour is taught in Nakajima as a known nitrogen source for a culture medium for microorganisms such as Schizochytrium for the production of an oil containing DHA, and Thraustochytrium.  There would have been a reasonable expectation of success in culturing the Schizochytrium and/or Thraustochytrium with a culture medium comprising defatted soybean flour (reading on ‘defatted soy-flour’) for the purpose of producing oil containing DHA since Nakajima teaches that defatted soybean flour is suitable for inclusion in a culture medium for Schizochytrium or strains of Thraustochytrium.  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Lippmeier (US 2009/0064567. Previously cited) and Picataggio (US 2004/0253621. Previously cited).

Barclay, Kyle, and Kyle `767 differ from claim 14 in that they do not expressly disclose that the process comprises continuous fermentation, comprising the steps of: (aa) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (bb) taking precautions to avoid entry of contaminants, starting addition of sterile medium to the first fermenter and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents of the first fermenter remain always at log phase of growth; (cc) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (dd) after filling the second fermenter to capacity, aseptically draining off or 
Lippmeier discloses a method for producing a biological oil containing polyunsaturated fatty acids comprising growing a microorganism of the phylum Stramenophile by heterotrophic fermentation (page 3, paragraph [0020]).  The microorganism can be a Thraustochytrid preferably selected from Schizochytrium and Thraustochytrium microorganisms (page 3, paragraph [0021]).  Further still, Lippmeier teaches that the polyunsaturated fatty acids (PUFA) contained in the biological oil produced by the microorganism can be docosahexaenoic acid (DHA) (page 6, paragraph [0060]).  
The microorganisms can be cultured in conventional modes, “which include, but are not limited to, batch, fed-batch, semi-continuous, and continuous” (page 8, paragraph [0072]).  Lippmeier defines the semi-continuous mode as referring to a mode of fermentation in which a portion of the fermentation culture containing microorganisms is not harvested from the fermentor after the completion of a fermentation process (page 8, paragraph [0072]).  The portion of the fermentation culture remaining in the fermentor can serve to inoculate a subsequent fermentation process (page 8, paragraph [0072]).  
This semi-continuous mode of fermentation for biological oil (including DHA) production is comparable to steps (I)-(V) of the semi-continuous fermentation of instant claim 13, except that Lippmeier does not teach that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (I) of instant claim 13), that the portion that is harvested is transferred to a second fermenter or that this transferring is performed ‘aseptically’ (as required by step (II) of instant claim 13), or that the volume of the first fermenter is restored by adding sterile fermentation medium to the same and 
Regarding the continuous fermentation mode, Lippmeier teaches that in a continuous method, the biomass is harvested at the same rate that the lipid production vessel (speaking to Example 6) is filled (page 18, paragraph [0174]).  Thus Lippmeier is disclosing practicing Example 6, which involves a two-stage fermentation system, in a continuous fermentation mode.  Performing Example 6 of Lippmeier in a continuous fermentation mode for biological oil (comprising DHA) production is comparable to the continuous fermentation of instant claim 14, except that Lippmeier does not expressly disclose that the fermentation is up to a point where the 
Picataggio discloses microbial biosynthesis of fatty acids (page 8, paragraphs [0123]-[0124]), pointing to Schizochytrium and Thraustochytrium amongst microorganisms that can synthesize PUFAs and omega fatty acids (page 9, paragraph [0139]).  Continuous fermentation for commercial production of omega fatty acids is described as a process wherein a defined media is continuously added to a bioreactor while an equal amount of culture volume is removed simultaneously for product recovery (page 16, paragraph [0208]).  Furthermore, “Continuous cultures generally maintain the cells in the log phase of growth at a constant cell density” (page 16, paragraph [0208]).
Schizochytrium and Thraustochytrium can be performed with their two-stage fermentation system in a semi-continuous or continuous mode, which are taught as alternatives to the batch fermentation (as taught in Barclay).  Since Lippmeier taught that such culturing is suitable for Schizochytrium and Thraustochytrium for DHA production, then there would have been a reasonable expectation of success in applying the technique of Lippmeier, performed in a sterile manner, when performing the method rendered obvious by Barclay, Kyle, and Kyle `767.  Additionally, it would have been obvious to have maintained the cells in a log phase of growth when performing the fermentation in semi-continuous or continuous mode since Picataggio teaches that continuous cultures (which necessarily encompasses semi-continuous and continuous fermentation) generally maintain the cells in the log phase of growth at a constant cell density.  Therefore, Barclay, Kyle, Kyle `767, Lippmeier, and Picataggio render obvious instant claims 13 and 14.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed April 22, 2021, have been fully considered but they are not persuasive.  Applicant discusses the Examiner’s response to Applicant’s arguments regarding paragraph [0032] of the secondary reference Kyle (US 2005/0027004).  The Examiner maintains that paragraph [0032] provides embodiments of the invention of Kyle, and can be applied to the section of Kyle regarding production of DHA-containing oil starting at paragraph [0036].  Applicant argues that Kyle has not claimed or stated that the teachings of paragraph [0032] are embodiments of the invention of Kyle since Applicant asserts that the embodiments of the invention of Kyle are “Methods of treating senile dementia and Alzheimer’s diseases using docosahexaenoic acid and arachidonic acid composition,” referring to the title of the Kyle patent application publication.  However, the title and the claims of Kyle does not signify that Kyle is limited to their scope, and it would not be possible for the title to encompass all embodiments of the invention of Kyle given that the title must be brief and contain fewer than 500 characters for U.S. patent applications (MPEP 606).  As indicated in MPEP 2123(I), “A reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments.”  Therefore, the reference can be relied upon for its teachings in paragraph [0032].  Applicant asserts that the list in paragraph [0032] represents all prior art organisms useful for the production of DHA-containing microbial oils, and none of them are claimed as inventions by Kyle (claims 1-26 of Kyle).  However, paragraph [0032] of Kyle is included in the “Detailed Description of the Invention” section of Kyle (see page 3), and thus is indeed directed to embodiments of the Kyle invention.  
Applicant argues that the information in the section of Kyle regarding production of DHA-containing oil (starting at paragraph [0036]) is generic information without any yield Schizochytrium in Kyle.  Furthermore, Applicant argues that Example 3 of Kyle, which is directed to preparation of Thraustochytrium aurum lipid, may be considered as representing performance of the methods described by Kyle after paragraph [0036] for all Thraustochytriales, irrespective of genus used.  Applicant then argues that in Example 3, the DHA content of the lipid in the biomass was 10-15% which Applicant asserts converts to 0.0088 to 0.013 g DHA/g glucose fermented in 9 days (i.e. 216 hours).  Applicant contrasts this with Example 11, Table 1 of the instant specification in which Applicant asserted that in 10 batches of 5 liter fermentation of 350 g glucose per 5 liter, an average of 11.45 g DHA/70 g glucose (i.e. 0.16 g DHA/g glucose) was fermented in 120 hours.  However, Example 11 of the instant specification was performed with Schizochytrium ATCC 20889 whereas Example 3 of Kyle was performed with Thraustochytrium aurum.  It appears Applicant is asserting that the results of Example 3 of Kyle would be identical if Example 3 is performed with another Thraustochytriales, including Schizochytrium.  While there may be similarities, the Examiner disagrees with this argued equivalency.  Moreover, the instant claims are not limited to Schizochytrium ATCC 20889 as used in Example 11 of the application, and thus Applicant’s argument of superior DHA productivity in terms of gram of DHA per gram of glucose is not commensurate in scope with the claimed invention which is directed to Thraustochytriales in general.  
Further still, the stirrer speed in units of meter/second is not given in Example 11 of the instant specification, and instead, the example discloses a stirrer RPM as being increased till 800 RPM (page 34, last full paragraph).  No diameter of the blade of the stirrer is provided, and thus it is not possible to convert the stirrer RPM of Example 11 of the instant specification to a tip 
Additionally, Applicant asserts that since a patent application contains best mode of operating the invention, the Example 3 of Kyle is the best mode of application of the teachings of Kyle and the Examiner regards that Example 3 of Kyle would incorporate the guidance of paragraph [0038].  However, the examples of a U.S. patent application publication is not necessarily evidence of best mode.  See MPEP 2165.01(II).  Moreover, MPEP 2123(II) states that, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Thus Example 3 of Kyle does not limit Kyle to the steps or results it discloses.  
As such, comparison of Example 3 of Kyle with Example 11 of the specification as argued by Applicant does not demonstrate that the claimed invention yields superior results.
Applicant argues that the performance of Example 3 of Kyle closely compares with the results in Figure 1 of Bailey (US 6,607,900), thereby validating Bailey’s observations that increasing dissolved oxygen levels by the then known methods of increasing dissolved oxygen concentration are destructive to Thraustochytriales and should not be relied upon.  However, as 
Applicant also argues that Kyle is inoperable to get the same yields as Example 11, Tables 1 and 2 of the specification.  However, as pointed out above, it is unclear how Applicant arrived at some of the numbers used for Applicant’s calculations regarding Example 3 of Kyle and Example 11 of the specification.  Moreover, Example 11 of the specification is not commensurate in scope with the claims since it is directed to a specific Thraustochytriales, Schizochytrium ATCC 20889.  Also, it cannot be determined whether Example 11 of the specification is commensurate in scope with the instant claims since it does not provide the tip speed in terms of meter/second.
Applicant also cites Example 1 of Kyle, calculating the DHA yield in this example in units of gram DHA per gram glucose.  Applicant asserts that the productivity of DHA by instant claim 1 is higher than the DHA yield calculated by Applicant for Example 1 of Kyle.  For this comparison, Applicant uses the DHA yield in terms of gram DHA per gram glucose determined from Example 11 of the specification.  However, Example 11 of the specification is not commensurate in scope with instant claim 1 since claim 1 is not limited to Schizochytrium ATCC 20889 used in Example 11, and Example 11 does not provide the tip speed in terms of meters/second.  Moreover, as pointed out above, it is unclear how Applicant arrived at some of the numbers used in their calculations regarding Example 11 of the specification.  Additionally, Example 1 of Kyle is directed to a culture of C. cohnii, and thus is not directed to DHA yield for a Thraustochytriales.  As such, Applicant has not demonstrated superior results of the claimed invention.

Regarding Barclay, Applicant points to MPEP 2122(1) as pertaining to Section 102 rejections, and not to section 103 rejections.  However, the Examiner has not cited MPEP 2122(1), and it is unclear that there is a section (1) of MPEP 2122.  It appears Applicant is referring to MPEP 2121(I), which is directed to prior art being presumed operable/enabling.  MPEP 2121(I) specifically states, “When the reference is relied on expressly anticipates or makes obvious all the elements of the claimed invention, the reference is presumed to be operable” (emphasis added), and thus MPEP 2121(I) is directed to art cited in both 102 and 103 rejections.  
Applicant also argues that the disclosure of Barclay “wherein dissolved oxygen is maintained in a submerged fermentation at about 5% to about 40% saturation” does not read on the range of “at more than about 15% of saturation throughout the fermentation” as recited in instant claim 1 because the characters of these two ranges are fundamentally different; claim 1 specifically excludes the range 5% to 15% and requires that dissolved oxygen to be “at more than about [15% of saturation throughout] fermentation” and not as a part of the range which is permitted by Barclay.  However, the range of dissolved oxygen in Barclay encompasses dissolved oxygen at above about 15% of saturation, such as 20% saturation.  Barclay does not disclose a gradient such that the dissolved oxygen must be at all concentrations encompassed by prima facie case of obviousness exists.”  Since the dissolved range disclosed by Barclay overlaps with the claimed dissolved oxygen range, then Barclay indeed can be applied to render obvious the claimed invention.
Applicant also asserts that the process enabled by Barclay is in shake flasks on shaker, and not in a fermenter.  However, Barclay teaches at various instances that the culturing of their invention is performed in a fermenter.  For instance, see column 9, lines 49-50; column 14, lines 34-43, column 30, lines 5-10.  Moreover, even if Barclay were limited to shake flasks on a shaker, it is unclear how a shake flask does not read on a “fermenter.”  The Examiner disagrees with Applicant’s assertion that shake flasks cannot be fermenters.  It is unclear how a process carried out in a fermenter is an entirely different technology than one carried out in a shake flask on a shaker, as Applicant asserts.
Applicant’s arguments concerning Bailey (US 6,607,900) are unpersuasive.  Applicant asserts that Figure 1 of Bailey shows lipid production precisely in the dissolved oxygen range of 5-40% and his results are that while yield of DHA is 2 g/L for 5% dissolved oxygen, the DHA yield is 1 g/L for 40% dissolved oxygen.  Therefore, Applicant asserts that the conventionally known methods of increasing dissolved oxygen recited by Barclay, which must have been used by Bailey, the yields are very much low, whereas by operation of steps according to instant claim 1 yields 10 times more, at an average of 11.47 g DHA/liter.  However, the Examiner maintains that since Barclay teaches maintaining the oxygen content at preferably between about 5% of saturation and about 40% of saturation (column 6, lines 8-12), then any oxygen content falling in 
As such, the claims must remain rejected over the prior art.

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651